Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Ingram et al. (US 2017/0350211) and Merron et al. (WO 2017/123198), as discussed in the action dated 8/17/21.
The prior art of record fails to disclose, alone or in combination, the key features of “the support rings clamping the sealing element to the tool body or a wedge carried on the tool body; radially expanding the sealing element into sealing contact with the wellbore wall; and radially expanding the support rings; and dissolving the support rings with the downhole tool in a downhole position in the wellbore” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “the retaining rings spaced longitudinally from the first and second ends of the sealing element, the retaining rings of a material selected to dissolve when exposed to a selected fluid downhole in the wellbore” in combination with the other limitations currently presented in the combination of claim 9.
The prior art of record fails to disclose, alone or in combination, the key features of “a plurality of metallic support rings, each support ring disposed in a corresponding circumferential groove of the seal element, the support rings axially spaced apart from one another and from the first and second axial ends of the seal element” in combination with the other limitations currently presented in the combination of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676